FILED
                                                                                      EALS
                                                                CQURTD        IAPP I


                                                                 01511 -     5         9: 28

                                                                STATE OF WASHINGTON
                                                                 BY
                                                                                 TY



    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                         DIVISION II

 STATE OF WASHINGTON,                                                  No. 45766 -1 - II


                                 Respondent,


          v.



 DEBRA L. DOERING,                                             UNPUBLISHED OPINION


                                 Appellant.


          WoRSwICK, J. —    Debra Doering appeals her conviction for one count of unlawful

possession of methamphetamine. She argues that the trial court erred by denying her motion to

suppress evidence because police officers unlawfully seized her twice, and that these illegal

seizures invalidated her eventual consent to the search of the vehicle. We find no error and

affirm.




                                               FACTS


          Two officers for the Washington Department of Fish and Wildlife stopped a car


trespassing at night on a private road. Thomas Tobey was driving the car, and Debra Doering

was a passenger. During this stop, the officers saw suspected methamphetamine and a pipe in

the vehicle. The officers obtained Doering' s and Tobey' s consent to search the vehicle, and

retrieved   the   methamphetamine and pipe.   Doering   acknowledged   that the drugs were hers.
No. 45766 -1 - II



        The State charged Doering with one count of unlawful possession of a controlled

substance ( methamphetamine).           Doering moved to suppress the methamphetamine in a CrR 3. 6

hearing.

        At the CrR 3. 6 hearing, Officer Smith testified to the following: he and Officer Jewett,

both officers for the Department of Fish and Wildlife, patrolled private logging roads owned by

Green Diamond Resource Company to help enforce nighttime closure of those roads to prevent

illegal hunting. The roads are closed during hours of darkness, and signs to this effect are posted

at all entrances to the roads. The officers stopped all vehicles driving on the roads during hours

of darkness. During floods, one of these private roads, Green Diamond 800 Road, may be used

as an evacuation route. When there is an evacuation in effect, it is legal to drive on Green


Diamond 800, even in darkness. On the night in question, March 16, 2013, the evacuation route


signs indicated that the evacuation route was open, although other signs still indicated that Green


Diamond 800 was closed during darkness. The Green Diamond road closure signs did not say

anything about evacuation routes. There was no flood on the night in question.

        Officer Smith testified that the officers noticed a vehicle traveling on the road around

11: 00 PM, long after darkness. The officers stopped the vehicle, which Tobey was driving and in

which Doering was a passenger. The officers noticed " a bunch of tools and miscellaneous items

in the back   of   the   vehicle."   Verbatim Report of Proceedings ( VRP) at 6. These items included


sharp objects, hammers, and other kinds of tools that could be used as weapons. Officer Smith

testified that the officers stopped the vehicle because the occupants were trespassing on Green

Diamond roads during hours of darkness. The officers suspected Doering of trespassing based




                                                        2
No. 45766 -1 - II



on the fact that Green Diamond closes all their roads to motor vehicle access at night and


because Doering was in the vehicle accessing Green Diamond' s property.

          Officer Smith testified that after stopping the vehicle for trespassing, the officers ran

checks on both Tobey and Doering, and determined that Tobey' s license was suspended. The

checks also revealed         that       Doering had   a valid   license.'    The officers arranged for Doering to

drive Tobey' s vehicle off the property.

          The officers found a shotgun in the vehicle near Tobey. They seized it to make sure it

was unloaded, and removed Tobey from the vehicle to frisk him for other weapons.

          Officer Smith saw Doering reach back into the vehicle' s back seat while the officers were

frisking Tobey. Officer Smith asked Doering to lean forward so he could see her hands, because

he was concerned Doering might pose a threat given that there were tools, sharp objects, and an

aggressive pit bull in the back seat. Then, Officer Smith came to the passenger side of the


vehicle, asked Doering to step out, and frisked her for weapons. He testified that he did this

because he wasn' t sure what she was reaching " back to the back of the vehicle" for, and because

    typically   there'   s not   just   one weapon when     I   run   into   people   in the   woods.   VRP at 8. Officer


Smith testified that he believed Doering might be armed and dangerous because, while the

officers were frisking Tobey, she reached back to the area of the vehicle where there were tools

and sharp objects.


          The frisk revealed no weapons, and Officer Smith told Doering she was free to drive the

vehicle away. But as Doering reentered the vehicle, this time on the driver' s side, Officer Smith



1
 Doering did not have her driver' s license, so she gave the officers her name and date of birth.
The officers were able to determine that Doering had a valid driver' s license.


                                                                  3
No. 45766 -1 - II



saw that Doering didn' t just sit in the vehicle, but reached across the interior. Officer Smith used

his flashlight to see what she was reaching for, and saw a pipe that he, through his training,

recognized to be something that would be used to inhale methamphetamines. VRP at 8 -9. Then,

Officer Smith ordered Doering out of the vehicle and detained her to prevent her from destroying

the evidence that he had seen. Having seen the pipe, Officer Smith suspected that Doering

possessed methamphetamine.



        Officer Smith looked through the window of the vehicle and saw a one -inch " baggie"

behind the passenger' s seat that had a crystalline substance in it that he believed was


methamphetamine. He then walked over to Doering and Tobey and asked if there were any

drugs in the vehicle, which both of them denied.


        The officers gave Doering and Tobey their Miranda2 warnings, then asked for consent to

search the vehicle. Doering and Tobey each signed consent to search forms. A vehicle search

revealed a plastic " baggie" full of a crystal substance and a glass pipe that field-tested positive


for methamphetamines.


        The trial court denied Doering' s motion to suppress the evidence, and entered findings of

fact and conclusions of law. The trial court made the following relevant findings of fact:

        Finding of fact 1: Officer Chris Smith and Officer Matt Jewett conducted a stop of
        Tobey Tobey' s vehicle on March 16, 2013 after dark on private property belonging
        to Green Diamond.      The Defendant    was    a   passenger   in the   vehicle.   The stop
        occurred on private property that was closed during the hours of darkness.


        Finding of fact 3: During the course of the stop, a firearm was observed in the
        vehicle.




2 Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 1612, 16 L. Ed. 2d 694 ( 1966).


                                                   4
No. 45766 -1 - II



        Finding of fact 5: Before exiting the passenger side of the vehicle, the Defendant
        made furtive movements and reached into the back of the vehicle behind the
        passenger seat. Officer Smith requested that she show him her hands and prompted
        her to exit the vehicle. The Defendant exited the vehicle from the passenger side,
        she was then frisked by Officer Smith for weapons.


        Finding of fact 7: The Defendant and Tobey Tobey consented to a search of the
        vehicle orally and in writing after receiving Miranda warnings and advisement of
        their right to refuse consent both verbally and in writing.

CPat45, 46.


        Doering moved for reconsideration of her CrR 3. 6 motion on the grounds that the trial

court did not consider whether the investigative stop had concluded before the consent search.

The court denied this motion.


        At trial, Officers Smith and Jewett testified to the same facts as those from the CrR 3. 6


hearing. The jury convicted Doering of one count of unlawful possession of methamphetamine.

Doering appeals.

                                                  ANALYSIS


                                            I. FINDINGS OF FACT


        Doering assigns error to several of the trial court' s CrR 3. 6 findings of fact. But

Doering' s   brief devotes   argument   to only   a portion of   finding   of   fact 1.   Regarding the other

findings, Doering does not cite the record to support her assignments, and cites no authority. We

hold that   substantial evidence supports    finding   of   fact 1.   We consider the remaining findings of

fact verities.3




3 See State v. Motherwell, 114 Wn.2d 353, 358 n. 3, 788 P. 2d 1066 ( 1990).


                                                        5
No. 45766 -1 - II



              We review the findings of fact entered following a suppression hearing for substantial

evidence        in the   record.   State   v.   Hill, 123 Wn.2d 641, 647, 870 P. 2d 313 ( 1994).         Substantial


evidence is evidence in sufficient quantity to persuade a fair -minded person of the truth of the

finding.        State   v.   Barnes, 158 Wn.      App.   602, 609, 243 P. 3d 165 ( 2010).     We treat any

unchallenged findings as verities on appeal. Hill, 123 Wn.2d at 644.


              Doering challenges finding of fact 1, arguing that insufficient evidence supports the

finding that the road was closed. Doering argues that the trial court' s " blanket finding" that the

road was closed at night           is "   unsupported    by   the   evidence and must   be   vacated."   Br. of Appellant


at   9   n.   4. We disagree.


              Officer Smith testified at the CrR 3. 6 hearing that the officers stopped Tobey' s vehicle

after dark on Green Diamond' s property, which was generally closed during hours of darkness,

and that Doering was a passenger. Signs indicated that the road was closed during hours of

darkness. Other signs indicated that the road was open as an evacuation route during floods, but

there was no flood on the night in question. Thus, substantial evidence supports finding of fact

1, including the finding that the road was " closed during hours of darkness."

                                                           II. SEIZURES


              Doering challenges conclusions of law 2 and 3, arguing that the officers unlawfully

seized her two times without reasonable suspicion of criminal activity. We. disagree.

              We decide de novo whether the trial court' s findings of fact support its conclusions of

law. State        v.   Armenta, 134 Wn.2d 1, 9, 948 P. 2d 1280 ( 1997). We review de novo whether a


warrantless seizure violates the constitution. State v. Diluzio, 162 Wn. App. 585, 590, 254 P. 3d

218 ( 2011).




                                                                    6
No. 45766 -1 - II



A.      Seizure of Vehicle

        Doering challenges conclusion of law 2, arguing that the officers unlawfully seized her

by stopping the vehicle without reasonable suspicion that she was trespassing because she, as a

passenger in the vehicle, did not have the power to commit the actus reus necessary for criminal

trespass. The State concedes that Doering was seized, but argues that the seizure was lawful

because the officers observed Doering committing trespassing. We hold that the seizure was

lawful because the officers had a reasonable suspicion based on articulable facts that Doering

was trespassing.

        Conclusion      of   law 2    provides: "   Officer Smith had a reasonable and articulable suspicion


that the Defendant and Thomas Tobey were criminally trespassing on private property within

Officer Smith' s sight. Further, Officer Smith had probable cause to arrest the driver and


Defendant of criminal trespass in the second degree. Therefore, the stop of the vehicle was

lawful." CP at 46 -47.


        A police officer may conduct an investigative stop that is based on " specific and

articulable   facts   which,   taken together       with rational   inferences from those facts," give rise to


reasonable suspicion of criminal activity. Terry v. Ohio, 392 U.S. 1, 21, 88 S. Ct. 1868, 20

L.Ed. 2d 889 ( 1968). It is the State' s burden to prove reasonableness. State v. Cardenas -


Muratalla, 179 Wn. App. 307, 309, 319 P. 3d 811 ( 2014).




4 Although the trial court concluded that Officer Smith had probable cause to arrest Tobey and
Doering for trespass, only the lesser standard of reasonable suspicion was required for him to
stop the   vehicle.   State    v.   Arreola, 176 Wn.2d 284, 292 -93, 290 P. 3d 983 ( 2012). And on appeal,

Doering challenges the stop based on reasonable suspicion, not probable cause. We consider
only whether the officers had reasonable suspicion to stop the vehicle..

                                                             7
No. 45766 -1 - II



          When reviewing the lawfulness of an investigative stop, we evaluate the totality of the

circumstances presented to the police officer. State v. Doughty, 170 Wn.2d 57, 62, 239 P. 3d 573

 2010)    Those circumstances may include the police officer' s training and experience. State v.

Glover, 116 Wn.2d 509, 514, 806 P. 2d 760 ( 1991) ( plurality                opinion).   Second degree criminal


trespass occurs when a person " knowingly enters or remains unlawfully in or upon premises of

another" other than a building. RCW 9A.52. 080.

          Conclusion of law 2 flows from the trial court' s finding of fact 1, that Tobey and Doering

were driving after dark on private roads that are generally closed after dark. Because finding of

fact 1, supported by substantial evidence, establishes that officers witnessed Tobey and Doering

traveling on private roads that were closed after dark, the officers had reasonable suspicion based

on articulable facts to believe that Tobey and Doering were committing second degree criminal

trespass.    RCW 9A.52. 080 clearly provides that trespass occurs when someone knowingly enters

or remains on the premises of another. Doering and Tobey were clearly on Green Diamond' s

property without permission, and the officers had reasonable suspicion that Doering had

committed trespass.



          Doering also argues that the officers did not have reasonable suspicion to seize her

because, as a passenger in the car, she could not have performed the actus reus necessary for

trespass. But the officers were not required to rule out a potential actus reus argument before


forming a reasonable suspicion that Doering was trespassing. All that is needed for a lawful

Terry    stop is   a reasonable suspicion of criminal       activity; " an   actual violation is not necessary for

a valid   stop."    State   v.   Snapp,   174 Wn.2d 177, 198, 275 P. 3d 289 ( 2012). Thus, the trial court' s


conclusion of law 2 flows from its finding of fact 1, and the trial court did not err by concluding



                                                            8
No. 45766 -1 - II



that Doering was not unlawfully seized when the officers stopped the vehicle. 5 See State v.
Arreola, 176 Wn.2d 284, 292 -93, 290 P. 3d 983 ( 2012);                        Snapp, 174 Wn.2d at 197 -98.

B.        Weapons Frisk


          Doering challenges conclusion of law 3, arguing that the frisk for weapons constituted

another unlawful seizure that vitiated her later consent to search the vehicle. The findings of fact

support conclusion of law 3, because Officer Smith frisked Doering due to concerns for officer

safety generated by Doering' s own actions.

          Conclusion            of   law 3   provides: "    During the course of the stop, officer [ sic] Smith had

articulable concerns             for   officer   safety ( i. e.[,]   he had observed a firearm in the vehicle and the


Defendant     made     furtive         movements),        and therefore he had a legal basis to frisk the Defendant for

weapons."      CP at 47.


          During an investigation of possible criminal activity, a police officer is entitled to

protection, and may conduct a carefully limited search of the outer clothing of a person in an

attempt to discover weapons that might be used to assault the officer. Terry, 392 U.S. at 30. A

police officer is permitted to stop and frisk an individual when the officer has an objectively

reasonable belief, based on specific and articulable facts, that the individual could be armed and

dangerous. State           v.   Russell, 180 Wn.2d 860, 868, 330 P. 3d 151 ( 2014); State v. Horrace, 144


Wn. 2d 386, 400, 28 P. 3d 753 ( 2001).




5
     Doering argues that the officers further seized her when they requested her name and date of
birth " without any         reason to        believe that      she was engaged    in   criminal   activity." Br. of Appellant
 at 10. We decline to reach this argument, because Doering raises it for the first time on appeal.
 RAP 2. 5(   a);   State    v.   Kirkman, 159 Wn.2d 918, 926, 155 P. 3d 125 ( 2007).
No. 45766 -1 - II



         Here, Officer Smith lawfully frisked Doering. Conclusion of law 3 flows from findings

of fact 3 and 5, providing that Officer Smith had articulable concerns for his own safety based on

Doering' s furtive movements and the presence of other firearm in the vehicle. These articulable

concerns were       based   on   Doering' s   own     behavior —the fact that she reached into the rear of the


vehicle towards the sharp objects and pit bull during Tobey' s weapons frisk. Thus, Officer

Smith had an objectively reasonable belief, based on specific and articulable facts, that Doering

could have been armed and dangerous. Russell, 180 Wn.2d at 868.. The " pat- down" for weapons


did not violate Doering' s constitutional rights.

                                                        III. CONSENT


         Doering challenges conclusions of law 5 and 6, arguing that the foregoing unlawful

seizures invalidated her consent for the officers to search the vehicle. Because we hold that the


officers did not at any time unlawfully seize or search Doering, we hold that her consent was not

invalidated. 6

         Conclusion        of   law 5   provides: "   The driver ( Tobey Thomas [   sic])   and the Defendant


freely   and   voluntarily      consented   to a search of their   vehicle."   CP at 47. Conclusion of law 6




6 We hold that Doering waived several other assignments of error by failing to support them with
argument       in her opening brief. RAP 10. 3( 6);  Smith v. King, 106 Wn.2d 443, 451 -52, 722 P. 2d
796 ( 1986).       Doering assigns error to all of conclusion of law 6. The first sentence of conclusion
of   law 6   provides: "   The detention of the Defendant was brief, the officer safety frisk was limited
in scope, and the subsequent search of the vehicle was brief, limited in scope, and within the
scope of     the   consent provided."        CP at 47. Doering does not argue that the duration of the
detention, the scope of the weapons frisk, or the scope of the vehicle search violated her
constitutional rights. Doering also challenges conclusions of law 4 and 7, but Doering does not
provide argument about these conclusions in her argument. We deem these assignments of error
waived.




                                                              10
No. 45766 -1 - II



provides    in   relevant part: "    Moreover, both the driver and the Defendant were authorized to give


consent."    CP at 47.


        Consent is an exception to the warrant requirement, and the State bears the burden of


demonstrating that consent was voluntarily given. State v. Walker, 136 Wn.2d 678, 682, 965

P. 2d 1079 ( 1998).      If officers have already unlawfully seized or searched an individual, that

individual' s subsequent consent to further searches may be invalidated. State v. Cantrell, 70 Wn.

App.   340, 346, 853 P. 2d 479 ( 1993), overruled in part on other grounds, 124 Wn.2d 183, 875


P. 2d 1208 ( 1994); State       v.   Coyne, 99 Wn.   App.   566, 574, 995 P. 2d 78 ( 2000) ( outlining   the four

nonexclusive factors courts use to consider whether a previous unlawful detention invalidated

subsequent consent        to   search).   When two people are present in a vehicle and they appear to

exercise approximately equal control over the vehicle, then both occupants have authority to

consent, and officers must obtain consent from both occupants before searching the vehicle. See

Cantrell, 124 Wn.2d at 188.


         Both conclusions of law 5 and 6 flow from the trial court' s finding of fact 7, that Tobey

and Doering consented in writing to the search and were Mirandized. And as discussed above,

we hold that none of the officers' actions before seeking consent constituted an unlawful search

or seizure. Thus, because we hold that none of the foregoing searches and seizures was illegal,

nothing vitiated Doering' s consent.




                                                            11
No. 45766 -1 - II



        We affirm.


        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW


2. 06. 040, it is so ordered.




 We concur:




                                                 12